Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 5-9, 11-15, 17-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker. Jr. et al. (US 20050104897 A1), hereafter known as “Walker” in view of Kasson (US 5473740 A) all cited in an IDS.

Regarding claim 1, Walker teaches a method comprising (Title: Image cropping system and method):

at a computing device with a display and one or more input devices (See Fig. 1):
displaying, on the display, an image ( See Fig 3: the UI is representative of a display showing an image. Abstract, “Upon selection of an image area in the product design, the user can choose to re-crop the image currently displayed in the image area or to select and crop a different image to be used in the selected image area.”);

while displaying the image, receiving a first input from the one or more input devices that corresponds to a request to crop the image based on a crop-box that encloses a first portion of the image (See abstract, “Upon selection of an image area in the product design, the user can choose to re-crop the image currently displayed in the image area or to select and crop a different image to be used in the selected image area. A cropping indicator that can be resized and repositioned is provided to the user.”; ) and

in response to the first input, adjusting display of the image to emphasize the first portion of the image relative to one or more portions of the image that are outside of the 

Kasson teaches with a translucent overlay that enables visualization of the respective portion of the image while the respective portion of the image is outside of the crop-box (see col. 3 line 38 – 40, the obscured portion may be 18 percent gray, the examiner interprets this 18 percent to be expressive of an alpha value).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Walker in view of Kasson to avoid or minimize the otherwise distracting excluded portion of the image, thus increasing the user’s concentration at hand (see Kasson col. 3 line 43 – 46).

Claims 2 and 3 recite similar limitations to that of claim 1 and thus is rejected under similar rationale as detailed above.

s 4, 10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker. Jr. et al. (US 20050104897 A1), hereafter known as Walker in view of Kasson (US 5473740 A) in further view Fagans et al. (US 7679625 B1) all cited in an IDS.

Regarding claim 4, Walker in view of Kasson teaches the computing device of claim 3, the one or more processors further configured to:
while displaying the image, receive a second input from the one or more input devices that corresponds to a request to transform the image (See Fig. 5 – 9 ¶27-30, the examiner considers a box to provide emphasis. The figures illustrate multiple inputs, such as a second input); and but doesn’t explicitly disclose
in response to the second input, transform the image while displaying a grid over the first portion of the image without displaying the grid over at least the respective portion of the image while the respective portion of the image is outside the crop-box.
Fagan teaches in response to the second input, transform the image while displaying a grid over the first portion of the image without displaying the grid over at least the respective portion of the image while the respective portion of the image is outside the crop-box (See Fig. 1-3, See abstract).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Walker in view of Kasson in further view of Fagans to assist the user in determining the best rotational orientation of the image (See Fagans col. 3 line 25 – 30), thus increasing the accuracy of the user.

Claims 10 and 16 recite similar limitations to that of claim 4 and thus are rejected under similar rationale as detailed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502.  The examiner can normally be reached on Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry T Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2618